MATTHIAS, J.
1. While by the provisions of Section 6351, General Code, an honorably discharged soldier procuring* a peddler’s license as therein provided is exempt from the payment of “any fee for a municipal or other license,” he is subject to the police regulations of the municipality, including a requirement that before he peddles or hawks merchandise therein he must obtain a license, and such license, under the express provisions of Section 6352, General Code, may be revoked and canceled for cause therein stated.
2. The arrest without a warrant by an officer of one found by such officer violating a statute or ordinance is authorized by Section 13492, General Code, and detention for the period of one hour without such warrant is not unreasonable.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Day and Allen, JJ., concur. Wanamaker, J., not participating.